Citation Nr: 0618207	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  05-25 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claims as secondary to the service-connected 
right knee disability.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

3.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a right thumb 
disability, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from November 1974 to 
February 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2006, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified that he sought treatment at Nellis AFB 
within several months of leaving service in 1995.  The RO 
must contact the hospital at Nellis AFB (the Mike O'Callaghan 
Federal Hospital) and obtain all treatment records for the 
veteran dated from 1995 to the present.  The RO should also 
obtain all records form any associated outpatient clinics.  
The medical evidence suggests that the veteran was scheduled 
for arthroscopic surgery on his right knee.  The RO should 
determine if surgery was, in fact, performed, and if so 
should obtain all available records pertaining to that knee 
surgery.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA or Federal records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473.

The RO should schedule an examination to determine the 
etiology of the veteran's left knee disability.  The veteran 
has claimed that his left knee disability is secondary to his 
service-connected right knee disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"fulfillment of the statutory duty to assist ... includes the 
conduct of a thorough and contemporaneous medical 
examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

If the evidence shows that the veteran has had right knee 
surgery since service, the veteran should be provided a VA 
examination to determine the current extent of his right knee 
disability.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should contact the Nellis AFB 
hospital (the Mike O'Callaghan Federal 
Hospital) as well as all associated 
outpatient clinics and obtain all 
treatment records for the veteran dated 
from 1995 to the present.  If no such 
records are available, the RO should 
obtain written confirmation of that fac.t 

2.  The RO should determine if the 
veteran has had right knee surgery since 
service, and if so should obtain all 
medical records associated with that 
surgery.

3.  The RO should schedule the veteran 
for an examination to determine the 
etiology of the veteran's left knee 
disability.  All necessary tests should 
be conducted.  The examiner should review 
the entire claims folder before the 
examination and should specifically 
review the records related to the 
veteran's right knee disability.  If a 
left knee disability is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's left knee disability was 
caused by or aggravated by his right knee 
disability.  A complete rationale for any 
opinion offered should be included.

4.  If it is determined that the veteran 
has had right knee surgery since service, 
the RO should schedule the veteran for an 
examination to determine the extent of 
his right knee disability.  The claims 
folder should be made available to the 
examiner for review.  The examiner should 
conduct range of motion testing and all 
other appropriate testing including X-
rays, if indicated.  The examiner should 
determine if there is instability, 
recurrent subluxation, or other 
limitation of the right knee.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's right knee, including during 
flare-ups and including any pain that 
radiates.  The examiner should describe 
any anatomical changes or functional 
loss, including the inability to perform 
normal working movements with normal 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness and document all objective 
evidence of these symptoms.  The examiner 
is requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or on 
extended use.  To the extent possible, 
the examiner should attempt to portray 
the above referenced findings concerning 
functional loss in terms of additional 
loss of motion of the right knee.  See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005), 
DeLuca v. Brown, 8 Vet.App. 202, at 204-
206, 208 (1995).  A complete rationale 
for the opinions given should be 
provided.  The examiner must address the 
issue of additional limitation due to 
pain.  The examiner should review the 
reports of the VA examination in July 
2004. 

5.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided an SSOC that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



